Citation Nr: 0324890	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
facial burn.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for congestive heart 
failure.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; and B. S. Lewis


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The July 1999 rating decision, in 
pertinent part, granted service connection and assigned a 10 
percent evaluation for post-traumatic stress disorder (PTSD), 
granted service connection for a right hand burn scar and 
denied service connection for facial burns, a left hand burn, 
sleep apnea and congestive heart failure.  

In February 2000, testimony was presented at a personal 
hearing before a hearing officer.  

In April 2000, the RO granted service connection for a left 
wrist burn scar and increased the evaluation of the veteran's 
service-connected PTSD to 30 percent, effective since the 
date of the grant of service connection.  However, as the 
veteran is in receipt of less than the maximum schedular 
rating for his service-connected PTSD, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Additionally, as the claim for a higher initial evaluation 
for PTSD involves an original claim, the Board has framed the 
issue as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In April 2002, the veteran claimed entitlement to increased 
rating for his service-connected right hand burn and left 
wrist burn scar.  It does not appear that these issues have 
been developed or adjudicated by the RO, and accordingly, 
they are referred to the RO for appropriate action.  

In May 2002, the appellant and B. S. Lewis, presented 
testimony at a hearing before the undersigned Veterans Law 
Judge.  In September 2002, the Board undertook additional 
development of the claims, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In December 2002 and March and May 2003, the Board 
received additional evidence pertinent to the veteran's 
claims on appeal.  


REMAND

At the outset, the Board notes the RO last considered the 
claims on appeal in April 2000, at which time it issued a 
supplemental statement of the case.  Pursuant to the Board's 
development, additional evidence, consisting of outpatient 
treatment records from the West Los Angeles VA Medical Center 
and a May 2003 Report of VA Examination, has been added to 
the record.  However, the Board is unable to adjudicate the 
claims on appeal on the basis of such evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veteran v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In view of the above-cited 
decision, and to avoid any prejudice to the veteran (see 
Bernard v. Brown, 4 Vet. App. 384 (1995), the matters on 
appeal must be returned to the RO for consideration of the 
claims in light of all additional evidence added to the 
record since the April 2000 supplemental statement of the 
case.  

Finally, the Board notes that in a June 2001 letter, the RO 
notified the veteran of the enhanced duties to notify and 
assist established by sections 3 and 4 of the Veterans Claims 
Assistance Act of 2000 (VCAA), 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, and 
5103A (West 2002), and implemented by 38 C.F.R. § 3.159 
(2002).  Moreover, by letter of December 2002, the Board 
notified the veteran to identify additional pertinent 
evidence in support of his claim and advised him that it 
would assist in obtaining identified evidence.  However, 
action by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Thus, on remand, and 
prior to readjudication of the claims, the RO should continue 
to ensure that the notification and development provisions of 
the VCAA are met.

The Board regrets that a remand of this matter will further 
delay a final decision in this case, but finds that such 
action is necessary to ensure that the veteran is afforded 
full due process of law. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following additional actions:  

1.  The RO must review the claims file to 
ensure that any additional notification 
and development required by the Veterans 
Claims Assistance Act of 2000 has been 
accomplished.  

2.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims for service connection for 
residuals of a facial burn, sleep apnea, 
congestive heart failure and the 
propriety of the initial rating assigned 
for service-connected PTSD, in light of 
all pertinent evidence and legal 
authority. 

3.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




